Citation Nr: 0404595	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








REMAND

The veteran had active service from August 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 2002, the Board requested additional development 
with respect to the issue on appeal.  Subsequently, the 
United States Court of Appeals for Veterans Claims (Court) 
determined that the Board did not have regulatory authority 
to develop cases on its own.  As a result, the Board remanded 
this case in July 2003 for appropriate action by the RO.

Subsequent guidance provided by the Court requires the Board 
to remand the case again.  A remand is required for 
readjudication based upon consideration of the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2003), enacted during the pendency of 
the appellant's appeal.)  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant' s representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Following a review of the record, including the 
representative's February 2004 Written Brief Presentation, 
the Board has determined that further RO action is required 
to comply with the requirements of the VCAA and the 
implementing regulations.  Accordingly, the case is REMANDED 
to the RO for the following: 

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed 
that the evidence necessary to 
substantiate his claim for service 
connection for a right lung disorder.  In 
addition, the RO should inform the 
veteran that if he provides sufficient 
identifying information, VA will attempt 
to obtain pertinent medical evidence, 
such as medical records, on his behalf.  

?	The RO must notify the veteran 
in writing that, in order to 
establish service connection 
for a claimed disability, the 
facts must demonstrate that a 
disease or injury resulting in 
current disability was incurred 
in the active military service. 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

?	The Board notes that a VA 
examiner determined in the 
recent February 2003 addendum 
to the December 2002 VA medical 
examination report that the 
veteran's right lung is 
negative for abnormality.  The 
RO must specifically notify the 
veteran in writing that, as a 
required factor, an appellant 
must have a currently diagnosed 
disability in order to warrant 
a grant of service connection.  
The veteran must identify 
and/or submit evidence of a 
current right lung disorder 
that is related to a disorder 
or incident documented during 
service.

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




